Judgment unanimously affirmed with costs. Memorandum: We note that a judgment was entered on the same date as the order from which the appeal was taken. The order is subsumed within the judgment and the appeal is from the judgment, not the order (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). We exercise our discretion to disregard the misstatement in the notice of appeal, and we treat the appeal as taken from the judgment (see, CPLR 5520 [c]; Hughes v Nussbaumer, Clarke & Velzy, supra). (Appeal from Judgment of Supreme Court, Chautauqua County, Cass, J. — Summary Judgment.) Present — Green, J. P., Lawton, Hayes, Pigott, Jr., and Callahan, JJ.